Citation Nr: 1101709	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disability.

2.  Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus with bilateral posterior heel spurs.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral pes planus.

4.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral pes 
planus.

5.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected 
bilateral pes planus.

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
August 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which continued a 10 percent evaluation for moderate flat feet; 
and denied service connection for vertigo, a low back condition, 
a bilateral ankle condition, degenerative arthritis of the 
bilateral elbows, and degenerative arthritis of the bilateral 
knees.  In June 2008, the Veteran submitted a notice of 
disagreement (NOD) for the issues of service connection for 
vertigo, a low back disability, a bilateral ankle disability, and 
a bilateral elbow disability, and an increased rating for flat 
feet.  He subsequently perfected his appeal for the issues of 
service connection for a low back disability, a bilateral ankle 
disability, and a bilateral elbow disability, and an increased 
rating for flat feet in January 2009.

The Veteran did not perfect his appeal for the issue of service 
connection for vertigo.  Thus, this issue is not in appellate 
status and will not be addressed any further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a Substantive Appeal (VA Form 9) after a statement of 
the case is issued by VA).

The Veteran's January 2009 VA Form 9 also served as an NOD for 
the May 2008 denial of service connection for a bilateral knee 
disability.  A review of the claims file finds no statement of 
the case (SOC) was issued in response to the January 2009 NOD.  
Because the filing of an NOD initiates appellate review, this 
issue must be remanded for the preparation of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran is challenging the disability rating assigned for 
his bilateral pes planus, and the record raises assertions that 
he is unemployable because of this service-connected disability, 
the determination as to whether he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) is part and parcel of the 
determination of the increased rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter, the claim for TDIU is remanded to 
the Appeals Management Center (AMC) for further development, as 
discussed more fully below.

The issues of entitlement to service connection for a bilateral 
knee disability, a low back disability, and a bilateral ankle 
disability, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
AMC in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a 
bilateral elbow disability is the result of a disease or injury 
in active duty service.

2.  The Veteran's service-connected bilateral pes planus with 
bilateral posterior heel spurs is manifested by moderate 
symptoms, including pain on use of the feet, without 
characteristic callosities or marked deformity.


CONCLUSIONS OF LAW

1.  A bilateral elbow disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for service-connected bilateral pes planus with bilateral 
posterior heel spurs have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claims, letters dated in 
October 2007 and January 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the October 2007 and January 2008 letters informed 
the Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and VA-QTC examination report are in the file.  Private treatment 
records have been obtained to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to these claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, the Board concludes that that an examination is not 
needed because the evidence does not establish an in-service 
event, injury or disease.  In so deciding, the Board notes a 
recent case of the United States Court of Appeals for the Federal 
Circuit that upheld a Court determination that VA is not required 
to provide a VA medical examination as a matter of course in 
virtually every veteran's disability case.  See Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (rejecting the theory 
that medical examinations are to be routinely and virtually 
automatically provided to all veterans in disability cases 
involving nexus issues).  As discussed in detail below, the 
evidence does not establish an in-service disease or injury 
involving either elbow.  Further, the Veteran has not claimed 
that he injured either or both of his elbows in service.  Rather, 
he simply states, without medical support, that he currently has 
degenerative arthritis of the bilateral elbows.  The language of 
the regulation is clear and unambiguous - the evidence must 
establish that the veteran suffered an event, injury or disease 
in service.  See 38 C.F.R. § 3.159(c)(4)(i)(B) (2010); see also 
Bardwell v. Shinseki, 24 Vet. App 36 (2010).  In a case, such as 
this, where the evidence has failed to establish an in-service 
injury, VA is not obligated to provide a medical examination.  In 
this case, there is no credible, competent, and persuasive 
evidence to establish that the Veteran suffered an event, injury, 
or disease of the elbows in service.  As such, an examination is 
not warranted.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The record indicates that the Veteran underwent a VA-QTC 
examination for his foot disability in January 2008, and the 
results from that examination have been included in the claims 
file for review.  The examination involved a complete history and 
thorough examination of the Veteran, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board finds 
that the examination is adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected foot disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II. Merits of the Claims

A. Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has reviewed the Veteran's entire claims file and 
treatment records.  The record is completely negative for a 
specific diagnosis, complaints, or treatment relating to the 
elbows.  While the Veteran claims to have degenerative arthritis 
of the elbows, there is no medical evidence to support this 
contention.  In order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed elbow disability, service connection for a bilateral 
elbow disability may not be granted.  See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Further, a review of the Veteran's service treatment records does 
not reveal that he was treated for or diagnosed with any elbow 
problems during his time in service, nor has he asserted that he 
was.  As such, the Board concludes that the evidence also does 
not show that the Veteran had an in-service disease or injury.  
As there is no evidence or a current bilateral elbow disability 
or an in-service elbow injury or disease, the question of a 
medical nexus is irrelevant and service connection cannot be 
granted.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no evidence that the Veteran 
was treated for symptoms related to his elbows until recently and 
he has not claimed that he has experienced elbow problems since 
service.  As the Veteran has not claimed continuous symptoms of 
an elbow disability since service and as there is no other 
evidence to support such a conclusion, service connection cannot 
be granted based on continuity of symptomatology.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a bilateral elbow disability must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected bilateral pes planus with 
bilateral posterior heel spurs has been evaluated as 10 percent 
disabling under Diagnostic Code 5276.  He seeks a higher rating.

Under Diagnostic Code 5276, a 10 percent evaluation is assigned 
for unilateral or bilateral moderate acquired flatfeet with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet.

A 30 percent evaluation is assigned for bilateral severe acquired 
flatfeet with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.

Finally, a 50 percent evaluation is assigned for bilateral 
pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

As noted above, the Veteran underwent a VA-QTC examination for 
his bilateral pes planus in January 2008.  At that time, the 
Veteran complained of pain in the arches of his feet, occurring 
four times per day, and lasting for two hours per episode.  He 
described the pain as aching, sharp, and cramping, and rated it 
as a 5 out of 10.  The pain was brought on by physical activity 
and alleviated with rest and medication.  While standing or 
walking, the Veteran complained of pain, but no weakness, 
stiffness, swelling, or fatigue.  He treated his pes planus with 
hot soaks, medication, and arch and foot supports.  He did not 
report any hospitalizations, surgery, or use of orthopedic shoes, 
corrective shoes, shoes inserts, or assistive devices for 
ambulation.  The examiner did not observe any signs of abnormal 
weight bearing, breakdown, callosities, or unusual shoe pattern.  
He recorded range of motion measurements of 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion with no additional 
functional limitation from pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The right 
foot examination revealed painful motion and tenderness with no 
edema, a moderate degree of valgus that could not be corrected 
with manipulation, no forefoot/midfoot malalignment, no 
deformity, and good alignment of the Achilles tendon.  The left 
foot examination revealed tenderness with no edema, a moderate 
degree of valgus that could not be corrected with manipulation, 
no forefoot/midfoot malalignment, no deformity, and good 
alignment of the Achilles tendon.  X-rays showed bilateral 
posterior heel spurs and bilateral mild pes planovalgus deformity 
of the feet with weight bearing.  Although the examiner noted the 
Veteran's complaints of pain with prolonged standing or walking, 
he did not find that the Veteran had any limitations with 
standing or walking.  The examiner diagnosed the Veteran with 
bilateral pes planus with bilateral posterior heel spurs.

The claims file also includes statements from the Veteran.  The 
Veteran claims that parts of the January 2008 VA-QTC examination 
report are inaccurate.  Specifically, he contends that the 
examiner's conclusion that he does not have limitations with 
walking and standing is incorrect because he has pain with 
prolonged standing and walking.  See NOD, June 2008.  However in 
reviewing the examination report, the Board finds that the 
examiner did consider the Veteran's reports of pain with walking 
and standing and concluded that this pain did not result in any 
functional limitations.

Upon review of all of the medical evidence of record, the Board 
concludes that the evidence does not establish that the Veteran's 
service-connected bilateral pes planus with bilateral posterior 
heel spurs warrants more than a 10 percent disability rating.  
There is no evidence of severe flatfeet, such as objective 
evidence of marked deformity, accentuated pain on manipulation 
and use, or indication of swelling on use to warrant a 30 percent 
rating.  Notably, the January 2008 VA-QTC examiner specifically 
noted that the Veteran did not show any signs of deformity or 
swelling in his feet.  Further, there is no evidence of 
pronounced symptoms of pes planus to warrant an even higher 
rating of 50 percent.  As such, a rating in excess of 10 percent 
for bilateral pes planus cannot be granted.

The Board has reviewed the remaining diagnostic codes relating to 
foot disabilities and finds that they are not applicable.  As 
such, an increased rating cannot be assigned under Diagnostic 
Codes 5277-5284.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-
5284 (2010).

Additionally, there is no indication in the medical evidence of 
record that the Veteran's symptomatology warranted other than the 
currently assigned 10 percent disability rating throughout the 
appeal period.  As such, assignment of staged ratings is not 
warranted.  See Hart, supra.

In reaching the above-stated conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be contemplated by 
the rating schedule.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The Veteran's 
complaints of pain and stiffness, particularly while walking or 
standing, from pes planus are adequately contemplated by the 
rating schedule.  Specifically, the rating criteria address the 
typical symptoms of pes planus, as well as allowing for 
consideration of additional symptoms through the use of the terms 
"mild," "moderate," "severe," and "pronounced."  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is not 
necessary.  

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to service connection for a bilateral elbow 
disability is denied.

Entitlement to a disability rating in excess of 10 percent for 
bilateral pes planus with bilateral posterior heel spurs is 
denied.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for a bilateral knee disability, to include as 
secondary to service-connected bilateral pes planus, as noted 
above, there is no evidence in the claims file to indicate that 
the RO issued an SOC in response to his January 2009 NOD.  
Therefore, the Veteran's claim of entitlement to service 
connection for a bilateral knee disability, to include as 
secondary to service-connected bilateral pes planus, must be 
remanded to the RO to issue an SOC.  See Manlincon, supra.

With regard to the Veteran's claims of entitlement to service 
connection for a low back disability and a bilateral ankle 
disability, both to include as secondary to service-connected 
bilateral pes planus, after a thorough review of the claims file, 
the Board has determined that additional evidentiary development 
is necessary prior to the adjudication of these claims.

The Veteran claims that he currently has low back and bilateral 
ankle disabilities as a result of his service-connected pes 
planus.  Alternatively, he claims that his current low back 
disability is the result of a December 1975 in-service fall.  
However, a review of the claims file reflects that no VA 
examination has been provided to determine a possible nexus 
between the Veteran's service-connected pes planus and his 
current low back and bilateral ankle pain or his December 1975 
in-service fall and his current low back pain.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing post-service complaints of low 
back and bilateral ankle pain, service-connected pes planus and 
an in-service complaint of low back pain, and the Veteran's 
report that his current low back and bilateral ankle pain is 
related to his service-connected pes planus or his in-service 
fall, the Board finds that an examination(s) and medical nexus 
opinion(s) are necessary in order to properly resolve the claims.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also 
McLendon, supra.

Further, the Veteran has not been provided with notice that 
complies with the requirements of the VCAA with regards to his 
claims for secondary service connection for a low back disability 
and a bilateral ankle disability.  Although the Veteran was 
informed of what was necessary to substantiate a claim for direct 
service connection, he did not receive notice of what was 
necessary to substantiate a claim for secondary service 
connection.  As such, on remand, the Veteran must be given VCAA-
compliant notice for his claims of secondary service connection.

Finally, with regard to the Veteran's claim of entitlement to 
TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  See Rice, supra.  On his January 2009 VA Form 9, the 
Veteran indicated that he disagreed that his service-connected 
pes planus had no limitation on an occupation.  Rather, he stated 
that he was unable to stand or walk for prolonged periods and 
that this would be part of any occupation.  Therefore, the issue 
of TDIU is raised by the record and it is properly before the 
Board.  A review of the record shows that further development is 
needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his or 
her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

It appears from the record that the Veteran is currently 
unemployed.  Additionally, he has associated his service-
connected pes planus with unemployment.  While the Veteran has 
been afforded previous examinations, an opinion as to the effect 
of his service-connected disabilities on his employability has 
not been rendered.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether he is 
unable to secure or maintain substantially gainful employment as 
a result of his service-connected disabilities.  As the outcome 
of the above-remanded claims for service connection will have an 
impact on the Veteran's claim for TDIU, these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); 
Henderson v. West, 12 Vet. App. 11 (1998).  As such, the AMC must 
first complete the remand directives for the Veteran's claims of 
entitlement to service connection for a bilateral knee 
disability, a low back disability, and a bilateral ankle 
disability, then adjudicate his claim for TDIU.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his 
representative with a statement of the case 
regarding his claim of entitlement to service 
connection for a bilateral knee disability, 
to include as secondary to service-connected 
bilateral pes planus.  They should be advised 
of the time period in which to perfect an 
appeal on the matter.  If the Veteran 
perfects an appeal, the case should then be 
returned to the Board for further appellate 
consideration.

2.  Provide the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The VCAA notice should 
specifically include information on what is 
necessary to substantiate a claim for 
secondary service connection.

3.  Copies of VA treatment records from the 
Oklahoma City VA Medical Center, covering the 
period from September 2007, to the present, 
should be obtained and added to the claims 
folder.

4.  The Veteran must be scheduled for a VA 
examination(s) with an appropriate 
examiner(s) to determine the nature and 
etiology of his low back and bilateral ankle 
complaints.  The examiner(s) must review 
pertinent documents in the Veteran's claims 
file in conjunction with the examination.  
This must be noted in the examination 
report(s).

The examiner(s) must state whether the 
Veteran has a current low back and/or 
bilateral ankle disability and, if so, 
whether it is at least as likely as not that 
such a disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service, including his 
December 1975 complaints of low back pain 
following a fall, or by his service-connected 
bilateral pes planus with bilateral posterior 
heel spurs.  The examiner must comment on and 
fully describe any functional effects of the 
Veteran's these disabilities, to include 
whether the disorders result in the Veteran 
being unable to secure or follow a 
substantially gainful occupation.

It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

5.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for a low 
back disability and a bilateral ankle 
disability should be readjudicated.  
Thereafter, his claim of entitlement to TDIU 
should be adjudicated.  If any of the claims 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After they have had 
an adequate opportunity to respond, the 
issues on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


